DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            DOUGLAS GORMAN,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-3351

                                  [May 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 14-11979CF10A.

  Ashley D. Kay, Fort Lauderdale and Kevin J. Kulik, Fort Lauderdale, for
appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and FORST, JJ., concur.


                             *           *          *

   Not final until disposition of timely filed motion for rehearing.